Case 1:18-cV-11657-ER Document 62 Filed 02/08/19 Page 1 of 8

SECOND DECLARATION OF Vrro LABF.LLA

l, Viro LABELLA, declare as follows:

l.

The facts set forth in this declaration are based on my knowledge and` if called as a witness,
I can competently testify to their truthfulness under oath. As to those matters that reflect a
matter of opinion, they reflect my personal opinion and judgment on the matter.

I am the president of the Christa McAuIiH`e Intermediate School PTO, Inc (the PTO). The
Christa McAulit`fe Intermediate School (IS 187) is a public middle school located at l 171
65‘11 Street, Brooklyn, New York, 11219. The PTO’s bylaws were approved at a meeting
on June 12, 2018, which was a necessary step in transitioning from a PTA to a PTO, l
refer to the organization as a PTO for the purposes of this declaration, although it was
originally a PTA.

Under the PTO’s bylaws, each parent with a child currently on the register of IS 187 is
automatically a member of the PTO. The majority of the PTO’s members are Asian
American.

The PTO was formed in part to influence legislative and administrative proposals to alter
admissions to New York City’s specialized high schools. PTO members stand to be '
among the most affected by any policy change because of the success of IS 187 students
in the admissions process

On June l, 2018, l first heard about the impending announcement of Mayor de Blasio and
Chancellor Carra;nza’s plans to overhaul specialized high school admissions procedures
This included the proposal to expand the Discovery program to 20 percent of the seats at

each specialized high school by 2020 while excluding students at many schools,

10.

Case 1:18-cV-11657-ER Document 62 Filed 02/08/19 Page 2 of 8

including lS 187, from the program lt also included the plan to eventually abolish the
Specialized I-ligh School Admissions Test (SHSAT) through state legislation

ln my capacity as president of the PTO, l immediately began to plan the PTO’s response
This involved dozens of hours of discussions with PTO members, coordinating with
outside groups (including CACAGNY), and attempting to ascertain the precise effect of
the proposed changes on IS 187 students l also spent dozens of hours preparing and
rehearsing speeches to give in public to support the PTO’s position in the public and in
front of legislators and city officials

ln addition to filing this lawsuit, the PTO (through me and other members) has actively
sought to persuade New York City officials and New York state legislators that the
changes would have an adverse effect on Asian-American students, and particularly poor
Asian-American students attending schools like IS 187.

The PTO and its members have participated in several public demonstrations aimed at
shifting public opinion against the admissions changes Our executive board has spent
hundreds of` hours helping to organize these demonstrations

]n my capacity as president of the PTO, l have given speeches at various Comrn unity
Education Council (CEC) meetings explaining the PTO’s position that the expansion of
the Discovery program and eventual proposal to end the SHSAT would adversely affect
Asian-American students generally and IS 187 students in particular

On June 5, 2018, several PTO members attended a rally in opposition to the specialized
high school admissions changesl The event was covered in the New York Times at the
following link: https:f/www.nvtimes.comfZO 1 8,!06!0Si‘nvregion!carranza-sp§cialized-

schools-admission-asians.html.

ll.

12.

13.

Case 1:18-cV-11657-ER Document 62 Filed O2/O8/19 Page 3 of 8

On June 6, 201 S, l appeared in my capacity as PTO president at an event with Brooklyn
borough president Eric Adams. The event was hosted by the Coalition of Asian-
Americans for Civil Rights at Parlc Asia, 6521 8":l Avenue in Brooklyn. l told Mr. Adams
that the plan to set aside 20 percent of the seats at each specialized high school for the
Discovery program would hurt 200 kids each year in our Brooklyn-based District 20,
where lS 187 is located On behalf of our students, l urged Mr. Adams to talk to Mayor
de Blasio about at least opening up some Manhattan schools previously geographically
restricted so that our children would have other options The video of` this exchange is on
the PTO’s YouTube channel at https:ffvoutu.bei'WSUIWk4M8Fo.

On June 7, 2018, l spoke in my capacity as PTO president at an emergency town hall
meeting hosted by the District 20 Community Education Council (CEC). l told those in
attendance that the expansion of the Discovery program represented a significant threat to
District 20 children, many of whom would have few options if they were unable to gain
admission into a specialized high school because of the new criteria I urged attendees to
push for an additional specialized or screened high school that would serve Brooklyn

chi ldren. The video of this speech is located at the following link:
https:i)'www.voutube.comi'watch?v=l<hsmbwnHM S&featurc=voutu.be.

On June 12, 2018, l addressed PTO members at IS 187 about how the Discovery
expansion would affect IS 187 students I explained to the members that I was proposing
to open up second-tier screened high schools in Manhattan to Brooklyn students and
urging politicians to open more specialized high schools l also urged members to get to
know their local politicians and let them know how important this issue is to them. The

portion of` the talk about the Discovery program is at this link:

 

Case 1:18-cV-11657-ER Document 62 Filed O2/O8/19 Page 4 of 8

https:/fwww.voutube.comfwatch?v=tYSTUlCRSoM&feature=voutu.be. The meeting
highlights are at this link: https:waw.voutube.comfwatch?v=9kaSem003gf.

14. On June 13, 2018, several PTO members attended a District 15 Town l-lall meeting with
Chancellor Carranza to protest the recently announced admissions changes The event
was held at P,S. 24, located at 427 38th Street in Brooklyn lt was covered in local media
at this link: https:!/brooklynreporter.corn!ZO 18706;‘tensions-rise-town-hall-sunset-
controversial-shsat-plan/.

15. On June 15, 2018, in my capacity as PTO president, l co-organized the Children’s March
over the Brooklyn Bridge to protest changes to the specialized high school admissions
process ln my remarks to the crowd, l focused on promoting policies that would expand
availability cfa specialized high school education My short speech can be found on the
PTO’S YouTube channel here: https:waw.voutube.comi’wgtch?v:-
N4t6erlSl&feature=voutu.be.

16. On July 31, 2018, several PTO members attended a rally at City Hall to protest the
changes to the specialized high school admissions process

17. On September 5, 2018, l sent a letter to PTO members outlining the issues facing the IS
187 communityl I emphasized that IS 187 is the top middle school in New York and that
we needed continued parent support to keep it that way. The main issue l identified was
the changes to specialized high school admissions which would directly affect members
l urged our PTO members to use their free speech rights to make their voices heard and
let the Mayor and Chancellor know there would be a politin price to pay for
manipulating specialized high school admissions I also asked members to attend a rally

at Foley Square on September 9 that would be hosted by an unaffiliated organization The

18.

19.

20.

Case 1:18-cV-11657-ER Document 62 Filed O2/O8/19 Page 5 of 8

letter is here:

https://www, facebook. com/Chn`staMcAuliffelntermediateSchoolPTOi'photos/pcb. 2 l l 060
3312522904/2110603212522914!?tvne=3&theater.

On September 9, 2018, in my capacity as PTO president, 1 helped organize a rally at
Foley Square to protest the changes to the specialized high school admissions process
The rally was co~sponsored by Plaintif`f Chinese American Citizens Alliance of Greater
New York (CACAGNY). Some footage of this event was captured here:
httns:ilwww.voutube.conu'watch?v=onl43epwqw&feature=voutu.be.

On September 18, 2018, at the regularly scheduled PTO meeting, 1 addressed PTO
members regarding the PTO’s plan of action on the specialized high school admissions
changes l told members that as president, l would continue to represent their interests at
CEC meetings and in meetings with politicians The announcement of this meeting was
posted on the PTO’s Facebook page here:

https:i'i‘www. facebook. comi'ChristaMcAuliffelntennediateSchoolPTO!postsiQ l 161941 1 8
E»?)M.

On September 25, 2018, in my capacity as PTO president, l met with New York State
Assemblywoman Latrice Walker (an alumna of Brooklyn Tech) and New York State
Senator Jamaal Bailey (an alumnus of Bronx Science). I relayed to these legislators the
concerns of IS 187 parents regarding the specialized high schools and gifted education in
general. The meeting was documented on the PTO’s Facebook page here:
https:i/www.facebook.com/ChristaMcAuliffelntermediateSchoolPTinhotosfa.20049565

23087584!2120123188237583i"?tvl3€:3&theater.

21.

22.

23.

24.

Case 1:18-cV-11657-ER Document 62 Filed O2/O8/19 Page 6 of 8

On October 16, 2018, at the regularly scheduled PTO meeting, I once again discussed
with the members our ongoing efforts to counteract the changes to the specialized high
school admissions process

On October 17 , 2018, in my capacity as PTO president, 1 attended the District 20 CEC
meeting along with many PTO members The meeting took place at IS 201 (Dyker
Heights Middle School), located at 8010 12th Avenue in Brooklyn. The Department of
Education presented its plans to expand Discovery and eventually abolish the SHSAT.
During the comment period, l spoke to the CEC and the crowd and urged District 20
parents to hold the Mayor politically accountable for changes to the specialized high
school admissions process designed to discriminate against Asian»American children
That night, the CEC approved a resolution critical of the Mayor and Chancellor’s plans
My speech is available here: https:li’voutu.be/o-308m16PAO (beginning at 15:55).

On December 3, 2018, I attended the District 2 CEC meeting wherein the Departrnent of`
Education presented its specialized high school plans to District 2 parents The meeting
took place at the Clinton School, located at 10 East 15th Street in Manhattan l explained
to the CEC and the parents in attendance the effect the Discovery changes would likely
have on Asian-American students I also informed them that the PTO would be taking
action with state legislators by attempting to persuade them to support a bill removing the
specialized high schools from Mayoral control. l urged all attendees interested in learning
more about our efforts to email me at my PTO email address My remarks are available
here: https://www.voutube.com/watch?v=gkq AMgl'?bU&featureWoutu.be.

On Januaiy 15, 2019, the PTO hosted State Senatcr Andrew Gounardes, who represents

the district that includes IS 187. Senator Gounardes discussed his opposition to the plans

25.

26.

27.

Case 1:18-cV-11657-ER Document 62 Filed O2/O8/19 Page 7 of 8

to overhaul specialized high school admissions and his proposal to build a new
specialized high school in South Brooklyn to accommodate the large number of qualified
students in the area Senator Gourandes also stated that the Senate would exercise its
oversight power over Mayor de Blasio, up to and including removing Mayoral control
over the specialized high schools He emphatically promised to oppose the repeal of
I-Iecht-Calandra. His speech to the PTO is available here:
httns://www.voutube.comlwatch?v=cOdfmumOhSw&feature=voutu.be.

On lanuary 23, 2019, in my capacity as PTO president, l met with New York City
Councilman Mark Treyger. Councilman Treyger made it known that he opposes the
Mayor’s changes to specialized high school admissions policies and that he supports
expanding Gifted and Talented programs throughout the city. I-Ie offered praise for IS
187 and said that every district in New York City should have a school like ours The
meeting was documented on the PTO’s Facebook page:
https:/iwww.facebook.com/ChristaMcAuliffelntermediateSchoolPTOi'photosla.20049565
23087584721865854282580251?tvpe=3&theater.

On January 24, 2019, several PTO members ( including me) attended a town hall meeting
with Mayor de Blasio and Chancellor Carranza wherein the Mayor and Chancellor
defended their plans for the specialized high schools The meeting was held at Boys and
Girls High School, located at 1700 Fulton Street in Brooklyn The town hall is available
here: https:ii’www.voutube.comi'watch?v=lClAzV$UPnM&.featureWoutu.be.

On January 25, 2019, in my capacity as PTO president, l met with State Assemblywoman
Nicole Malliotakis In conjunction with CACAGNY, we held a press conference outside

lS 187 with Assemblywoman Malliotakis and IS 187 parents The Assemblywoman

Case 1:18-cV-11657-ER Document 62 Filed O2/O8/19 Page 8 of 8

pledged to support expanded Gifted and Talented programs and stronger K-8 education to
give all students a better opportunity to pass the SI-ISAT. She opposed efforts to change
admissions standards that would hurt IS 187 studentsl The press conference was
documented here on the PTO’s Facebook page:
https:!iwww.facebook.com/ChristaMcAuliffelntennediateSchoolPTO/postsf2 l 88547158

061852.

 

28. Through these actions, the PTO has expended significant energy and resources in an
attempt to counteract the challenged changes to specialized high school admissions 1
have represented our parents in front of officials and lawmakers in all levels of
government The PTO has consistently made the case that the proposed changes would
disproportionately hurt IS 187 students We have also proposed several alternative
policies including creating more specialized high schools opening access to additional
screened high schools in Manhattan, and expanding Gifted and Talented programs
Further, we have lobbied the legislature in Albany not only to stop the repeal of Hecht-
Calandra, but to remove the specialized high schools from Mayoral control

29. If no changes to the specialized high school admissions process had been proposed, the
PTO could have spent the significant time that went into countering these policies on

other issues important to the parents and students of lS 187.

I declare under penalty of perjury that the foregoing is true and correct Executed this OE§>

day of February 2019, at /<59 Ylf/AU'//f 017, 7?// *H’O(¢E 5/////»5/00/?//;1!)1%/1/)///)0?

M

Vi'ro LM’_\

 

